Citation Nr: 0912152	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  99-23 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left petrous apex 
lesion.  

2.  Entitlement to an initial compensable disability rating 
for vasovagal presyncope.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from June 1981 to October 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama, denying entitlement to the benefits 
currently sought on appeal.  

The Veteran was previously scheduled for a hearing at the RO 
in Montgomery, Alabama in November 2004.  However, the 
Veteran failed to report to this hearing.  The Veteran did 
not show good cause for his failure to report and he has not 
requested that his hearing be rescheduled.  As such, the 
Veteran's request for an RO hearing is deemed withdrawn.  

This claim was previously remanded by the Board in May 2005 
and March 2007 for further development.  Such development has 
now taken place and appellate review may proceed.  


FINDINGS OF FACT

1.  The Veteran's in-service diagnosis of left petrous apex 
lesion referred to a normal bone variant and not a disability 
of the skull.  

2.  The Veteran's vasovagal presyncope is not manifested by 
dyspnea, fatigue, angina, dizziness, or syncope and does not 
require continuous medication or a pacemaker for treatment.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left petrous 
apex lesion have not been met.  38 U.S.C.A §§ 1101, 1131, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).  

2.  The criteria for an initial compensable disability rating 
for the Veteran's service-connected vasovagal presyncope have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, 
4.104, Diagnostic Code 7015 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial rating decision, the RO did not err in not 
providing such notice.  Rather, the Veteran has the right to 
a content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Regarding the Veteran's claim of service connection, the duty 
to notify was satisfied by way of letters sent to the Veteran 
in June 2001 and October 2003 that fully addressed all notice 
elements.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
provided with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned) in a 
March 2007 letter.  Even though these letters were not sent 
prior to the initial decision that is on appeal, the claim 
was subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claim is being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
473 (2006). 

The Veteran's increased disability evaluation claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for these claims.  
Nonetheless, the RO provided the Veteran with satisfactory 
notice in February 2004, March 2007 and July 2008 letters.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in December 1998, September 2004, June 2005 and 
May 2008 and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a left apex petrous lesion.  Upon review of 
the evidence, the Board finds that service connection is not 
warranted.  The competent medical evidence of record 
establishes that the Veteran does not have an underlying 
disability of the skull, but rather a normal bone variant.  
As such, service connection is not warranted.  

Service medical records confirm that in July 1997, the 
Veteran underwent a computed tomography (CT) scan of the 
head, at which time what was thought to be a lesion was found 
at the petrous apex of the Veteran's skull.  Follow-up 
magnetic resonance imaging (MRI) studies confirmed a left 
petrous apex lesion.  

In October 1997, Medical Board proceedings were initiated.  
The Neurosurgery Addendum to the report indicated that the 
etiology of the lesion was unclear, because it could either 
be a normal bone variant or an early mesenchymal neoplasm.  
Because biopsy of the area was high-risk, it was decided that 
a follow-up scan would be made in six months.  If there was 
no change, it would be deemed a normal variant.  The report 
further indicated that if it was a normal variant, it was 
"an irrelevant finding, found only by neuro imaging, that 
will not affect his medical care or his medical prognosis in 
any way."  If the lesion had changed, however, it would 
likely be an early sign of neoplastic process and actual 
biopsy would be necessary.  

The follow-up MRI was performed in April 1998.  According to 
the radiologist's report, there were no changes in the size 
or characteristics of the lesion.  This suggests, therefore, 
that the lesion found in October 1997 was nothing more than a 
normal variant.  

The Veteran was afforded VA examination in December 1998 
after his separation from service.  The Veteran reported 
experiencing sensations of numbness and tingling in his face.  
The examiner noted that the Veteran had a questionable left 
petrous lesion of unknown etiology.  However, the examiner 
noted that a specific diagnosis regarding a left petrous 
lesion could not be offered during this examination because 
the sophisticated techniques necessary for this were not 
available.  Therefore, no relevant evidence was provided by 
this examination.  

The Veteran was again evaluated for this lesion in September 
2004.  It was noted that the Veteran had a history of a left 
lesion in his temple that was causing no current problems.  
This is confirmed by a subsequent VA examination in May 2008.  
The examiner reviewed the Veteran's claims file and medical 
history, and noted that the Veteran was diagnosed with a 
lesion of the left side of the head in 1997.  The examiner 
concluded that the Veteran had a normal sensory examination 
and a normal neurological examination.  The examiner noted 
that the Veteran had a history of episodic numbness to the 
left face, but that this was no longer present.  The Veteran 
was also provided computed tomography (CT) of the head.  The 
examiner concluded that the CT scan revealed no acute 
intracranial pathology or fracture.  The Veteran had no acute 
intra or extra-axial fluid collection, mass effect or midline 
shift.  The only abnormality noted was mild chronic 
inflammatory paranasal sinus disease.  

The Veteran also underwent a magnetic resonance image (MRI) 
of the head during the May 2008 VA examination.  The examiner 
noted that there was asymmetric pneumatization of the right 
petrous apex resulting in some increased signal in the region 
of the left petrous apex.  No expansile mass or destructive 
process was suspected.  The examiner concluded that the 
intracranial contents were normal.  There was asymmetric 
pneumatization of the petrous apices with fat and/or a small 
amount of serous effusion in the left petrous apex.  However, 
the examiner concluded there was no definite soft tissue mass 
or bony destruction process present.  The examiner compared 
this MRI with the Veteran's MRIs of August 1997 and April 
1998, and concluded that there have still been no changes in 
the Veteran's condition.  The examiner's final conclusion was 
that the Veteran had a normal bone variant of the left 
petrous apex.  No disability was found to be associated with 
this area of the Veteran's skull.  

Having considered the above evidence, the Board finds that 
service connection is not warranted for a left petrous apex 
lesion in this case.  In 1997, it was noted that if 
subsequent MRIs of the Veteran's skull revealed no change, 
then the Veteran had a normal variance in his bone structure 
without an underlying disability.  Subsequent MRIs, as 
recently as May 2008, establish no change in this area of the 
Veteran's skull.  The May 2008 VA examiner specifically 
concluded that there was no disability associated with the 
Veteran's skull.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of depression, the 
Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The above evidence establishes 
that the Veteran does not suffer from a disability of the 
skull, but rather a normal variant of the bone within the 
skull.  

The Board recognizes that the Veteran believes he suffers 
from a disability of the skull.  However, as a layperson, the 
Veteran is not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  In this case, the Board finds the extensive 
medical testing establishing that the Veteran does not suffer 
from a disability, but rather a normal variance, to be more 
persuasive.  

As a final matter, the Board notes that the Veteran was also 
examined by VA in June 2005 for his left apex petrous lesion.  
According to the examiner, the Veteran was exhibiting no 
residuals or underlying disability from his left apex petrous 
lesion.  However, the examiner indicated that the evidence in 
support of this opinion was a chest x-ray showing a small 
area of scarring at the right lung apex.  Therefore, the 
Board does not find this opinion to be reliable and has not 
factored it into its final decision.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a left petrous apex lesion must be 
denied.

Increased Disability Evaluation

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

Diagnostic Code 7015 provides that a 10 percent rating for 
atrioventricular block is warranted when there is workload of 
greater than 7 METs but not greater than 10 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication or a pacemaker is required.  


Facts and Analysis  

The Veteran was granted service connection for vasovagal 
presyncope in the currently appealed March 1999 rating 
decision.  A noncompensable disability rating was assigned, 
effective as of October 31, 1998.  The Veteran appealed this 
decision to the Board in September 1999, alleging that he was 
entitled to a compensable disability rating.  However, the 
evidence of record establishes that the Veteran has not been 
entitled to a compensable disability rating for vasovagal 
presyncope at any time since filing his claim in October 
1998.  

The Veteran was afforded his first VA examination in December 
1998.  The examiner noted that the Veteran reported fainting 
once while driving in September 1997.  The evidence does not 
suggest that the Veteran had again fainted since this time.  
The Veteran also underwent a treadmill test for 15 minutes 
during this examination.  The examiner concluded that the 
test was negative.  

The Veteran was again examined by VA in September 2004.  The 
examiner noted that there was no evidence of syncope 
recently.  The Veteran was given an electrocardiogram (EKG) 
during this examination which was interpreted to be normal.  
The examiner noted that the Veteran's cardiac examination was 
normal as well.  The examiner concluded that the Veteran was 
not in any type of discomfort.  Further, the examiner opined 
that the Veteran did not have any problems driving, standing, 
walking or climbing.  The Veteran did report feeling 
lightheaded when he lifted objects in excess of 45 pounds.  

The Veteran was again afforded VA examination in June 2005.  
The results of this examination were very similar to the 
September 2004 examination.  The Veteran reported passing out 
some 3 years prior to separation from service.  However, it 
was noted that the Veteran recovered quickly and has not 
required any treatment for this condition.  An EKG was again 
performed and interpreted to be normal.  The examiner noted 
that the Veteran was free of all cardiac symptoms.  The 
Veteran did report dizziness and lightheadedness, feeling 
like he may pass out once in a while, but he noted that he 
has not in fact passed out since service.  

Finally, the Veteran was afforded VA examination for his 
vasovagal presyncope in May 2008.  The examiner noted that 
the Veteran reported experiencing a chest flutter and a cough 
up to 10 times a day on a daily basis.  The examiner noted 
that the Veteran was taking no medication for this condition 
and his condition has been stable since its onset in 1988.  
The Veteran has had no additional passing out spells since 
the original onset of the condition.  The examiner concluded 
that no action or treatment was required for this condition.  

Upon examination, the examiner concluded that the Veteran did 
not experience syncope, fatigue, or angina.  In fact, the 
examiner noted that the Veteran had not experienced a 
syncopal episode in the last 10 years.  The Veteran did 
report experience dizziness more than once a month and 
dyspnea on moderate exertion.  The Veteran underwent 
treadmill testing as part of this examination.  The Veteran 
exercised for 13 minutes on the treadmill, reaching 10 METs.  
The Veteran's exercise capacity, blood pressure response, and 
EKG response were all normal.  The examiner concluded that 
the Veteran's graded exercise test (GXT) was negative and 
that the Veteran's vasovegal presyncope had resolved.  The 
examiner also noted that the Veteran's cardiac examination 
was normal, and there were no significant effects on the 
Veteran's occupation or the activities of daily life.  In a 
June 2008 addendum to this VA examination, the examiner 
reiterated that the Veteran's treadmill test was negative and 
that he had excellent exercise tolerance.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to a compensable disability rating 
for his vasovegal presyncope.  A 10 percent disability rating 
is warranted when there is dyspnea, fatigue, angina, 
dizziness or syncope when the Veteran reaches a workload of 
between 7 METs and 10 METs.  38 C.F.R. § 4.104.  The above 
evidence establishes that the Veteran experienced none of 
these symptoms upon reaching a workload of 10 METs.  In fact, 
the May 2008 VA examiner went as far as to conclude that the 
Veteran's disorder was resolved, noting that the Veteran had 
excellent exercise tolerance.  Likewise, the Veteran was 
noted to have undergone a negative treadmill test during his 
December 1998 VA examination.  

A compensable disability rating is also warranted if the 
Veteran requires continuous medication or a pacemaker for his 
condition.  Id.  The June 2005 VA examination noted that the 
Veteran's syncope required no treatment or medication.  The 
May 2008 VA examination report also notes that the Veteran 
requires no medication for this condition.  Therefore, the 
evidence establishes that the Veteran is not entitled to a 
compensable disability rating for his vasovagal presyncope.  

As a final matter, as this issue deals with the rating 
assigned following the original claim for service connection, 
consideration has been given to the question of whether the 
application of staged ratings as enunciated by the Court, in 
the case of Fenderson v. West, would be in order.  See 12 
Vet. App. 119 (1999).  However, at no time since the grant of 
service connection has the Veteran's symptomatology warranted 
a compensable rating, and as such, staged ratings are not 
warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial compensable disability rating for his service-
connected vasovagal presyncope must be denied.


ORDER

Entitlement to service connection for left petrous apex 
lesion is denied.  

Entitlement to an initial compensable rating for vasovagal 
presyncope is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


